                  Case 19-12378-KBO              Doc 1027        Filed 05/15/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                        )      Case No. 19-12378 (KBO)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )      Re: D.I. 935

           ORDER AUTHORIZING THE DEBTORS TO FILE UNDER SEAL
         CONFIDENTIAL INFORMATION CONTAINED IN THE DEBTORS’
       MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE DEBTORS TO
    ENTER INTO ACCOMMODATION AGREEMENTS WITH CERTAIN CUSTOMERS

             Upon the motion (the “Sealing Motion”) of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) authorizing the Debtors

to file the Confidential Information2 contained in the Accommodation Agreement Motion under

seal, all as more fully set forth in the Sealing Motion; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, dated February 29, 2012; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this

Court may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Sealing Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of

the Sealing Motion and opportunity for a hearing on the Sealing Motion were appropriate and no


1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.

2     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Sealing
      Motion.
               Case 19-12378-KBO        Doc 1027      Filed 05/15/20     Page 2 of 3




other notice need be provided, except as set forth herein; and this Court having reviewed the

Sealing Motion and having heard the statements in support of the relief requested therein at a

hearing before this Court, if any (the “Hearing”); and this Court having determined that the legal

and factual bases set forth in the Sealing Motion and at the Hearing establish just cause for the

relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.       The Sealing Motion is granted as set forth herein.

       2.       The Debtors are authorized to file the Confidential Information contained in the

Accommodation Agreement Motion under seal and such seal shall be maintained pursuant to Local

Rule 9018-1.

       3.       The Confidential Information described in paragraph 2 of this Order shall remain

strictly confidential and under seal, and use of such information shall be subject to Local

Rule 9018-1(e).

       4.       The Debtors will provide the Confidential Information on a highly confidential

basis to: (a) the Court; (b) the U.S. Trustee; and (c) counsel to the Committee. Such parties shall

be bound by this Order and shall at all times keep the Confidential Information strictly confidential

and shall not disclose such information to any party whatsoever without the consent of the Debtors

or further order of the Court.

       5.       The Debtors and any party authorized to receive the Confidential Information

pursuant to this Order shall be authorized and directed, subject to Local Rule 9018-1(e), to redact

specific references to the information set forth therein from pleadings filed on the public docket

maintained in these chapter 11 cases.




                                                 2
             Case 19-12378-KBO         Doc 1027      Filed 05/15/20     Page 3 of 3




       6.      Notice of the Sealing Motion as provided therein shall be deemed good and

sufficient notice of the Sealing Motion and the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

       7.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       8.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Sealing Motion.

       9.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




   Dated: May 15th, 2020                             KAREN B. OWENS
   Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE


                                                3
